It having been reported to the Court that Jules Chopak, of Brooklyn, State of New York, has been disbarred from the practice of law in all the courts of the State of New York by judgment of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department, duly entered on the 30th day of June, A. D., 1960, and this Court by order of April 6, 1962, having suspended the said Jules Chopak from the practice of law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and served upon the respondent, who has filed a return thereto; now, upon consideration of the rule to show cause and the return aforesaid;
It is ordered that the said Jules Chopak be, and he is hereby disbarred, and that his name be stricken from the roll of attorneys admitted to practice before the Bar of this Court.